     Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 1 of 10




 1   QUARLES & BRADY LLP
     Firm State Bar No. 00443100
 2   Renaissance One, Two N. Central
     Phoenix, AZ 85004-2391, 602-229-5200
 3   Brian A. Howie (AZ No. 026021)
     Brian.Howie@quarles.com
 4   Lauren E. Stine (AZ No. 025086)
     Lauren.Stine@quarles.com
 5   Attorneys for Plaintiffs

 6   SHEPPARD, MULLIN, RICHTER &                        MAYER BROWN LLP
     HAMPTON LLP                                        71 S. Wacker Drive
 7   2099 Pennsylvania Ave., NW, Ste. 100               Chicago, IL 60606
     Washington, DC 20006, 201-747-1900                 312-782-0600
 8   Thomas J. Dillickrath* (DC 483710)                 Britt M. Miller** (IL 6256398)
     TDillickrath@sheppardmullin.com                    BMiller@mayerbrown.com
 9                                                      Michael A. Scodro** (IL 6243845)
     Four Embarcadero Center, 17th Floor                MScodro@mayerbrown.com
10   San Francisco, CA 94111, 415-434-9100              Brett E. Legner** (IL 6256268)
     Amar S. Naik* (CA 307208)                          BLegner@mayerbrown.com
11   ANaik@sheppardmullin.com
     Molly C. Lorenzi* (CA 315147)                      1999 K Street, NW
12   MLorenzi@sheppardmullin.com                        Washington, DC 20006
     GIBBS & BRUNS LLP                                  202-263-3000
13                                                      Mark W. Ryan** (DC 359098)
     1100 Louisiana, Ste. 5300                          mryan@mayerbrown.com
14   Houston, TX 77002, 713-650-8805                    Attorneys for CDK Global, LLC
     Aundrea K. Gulley* (TX 24034468)
15   agulley@gibbsbruns.com                              *Admitted Pro Hac Vice
     Denise Drake* (TX 24092358)                         **Pro Hac Vice Forthcoming
16   DDrake@gibbsbruns.com
     Attorneys for The Reynolds and Reynolds Co.
17
                        IN THE UNITED STATES DISTRICT COURT
18
                             FOR THE DISTRICT OF ARIZONA
19
20   CDK Global, LLC, a limited liability company,     No. 2:19-cv-04849-GMS
     and The Reynolds and Reynolds Company, a
21   corporation,                                      PLAINTIFFS’ MOTION FOR
22                                                     LEAVE TO FILE CERTAIN
                         Plaintiffs,                   DOCUMENTS UNDER SEAL
23          vs.
     Mark Brnovich, Attorney General of the State
24
     of Arizona, and John S. Halikowski, Director of
25   the Arizona Department of Transportation,

26                       Defendants.
          Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 2 of 10




 1            Pursuant to LRCiv 5.6, Plaintiffs CDK Global, LLC (“CDK”) and The Reynolds and
 2   Reynolds Company (“Reynolds”) (collectively, “Plaintiffs”) hereby request leave to file
 3   under seal the following documents:
 4                  (1) the unredacted Declaration      of   Dean    Crutchfield
                    (“Crutchfield Declaration”);
 5
                    (2) the CDK Master Services Agreement;
 6
                    (3) the CDK Third Party Access Agreement;
 7
                    (4) the Reynolds Master Agreement; and
 8
                    (5) the Reynolds Customer Guide.
 9
10   The Crutchfield Declaration is Exhibit A to Plaintiffs’ Motion for Preliminary Injunction.
11   The CDK Master Services Agreement and the CDK Third Party Access Agreement are,
12   respectively, Exhibits 1 and 2 to the Crutchfield Declaration. The Reynolds Master
13   Agreement and Reynolds Customer Guide are, respectively, Exhibits 1 and 2 to the
14   Declaration of Kelly Hall (“Hall Declaration”). The Hall Declaration is Exhibit B to the
15   preliminary injunction motion.
16            This Motion to Seal is supported by the Memorandum of Points and Authorities
17   below as well as by the Crutchfield and Hall Declarations.
18                    MEMORANDUM OF POINTS AND AUTHORITIES
19            CDK and Reynolds rely on the unredacted Crutchfield Declaration, the CDK Master
20   Services Agreement, the CDK Third Party Access Agreement, the Reynolds Master
21   Agreement and the Reynolds Customer Guide in support of their preliminary injunction
22   motion. Compelling reasons exist to file these documents under seal.
23   I.       BACKGROUND
24            CDK and Reynolds are automotive technology companies that develop, maintain,
25   own, and operate proprietary enterprise computer systems known as Dealer Management
26   Systems (“DMSs”) that they license to franchised new car dealerships. (Crutchfield Decl.


                                                -2-
         Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 3 of 10




 1   ¶¶ 2, 4; Hall Decl. ¶ 2.) A DMS allows dealers to compile, store, and use data effectively
 2   and to manage core operations of their businesses, including accounting, payroll, parts,
 3   service, sales, and finance and insurance functions. (Crutchfield Decl. ¶¶ 6, 8; Hall Decl.
 4   ¶ 2.) It also supports data communications between dealers, new car manufacturers,
 5   lenders, credit bureaus, application providers, and other third parties. (Hall Decl. ¶ 2).
 6           The CDK Master Services Agreement
 7           CDK licenses its DMS to its dealer customers under a set of terms and conditions
 8   that are designed to meet CDK’s contractual obligations to protect the data supplied by its
 9   customers and other entities and to protect the physical infrastructure, system integrity, and
10   data (including consumer data) against unauthorized access into the DMS’s features and
11   functions. (Crutchfield Decl. ¶¶ 7, 10.) Every CDK dealer customer that licenses a DMS
12   from CDK signs the CDK Master Services Agreement, and that document forms the
13   contractual relationship between CDK and the dealer and sets out their respective rights and
14   obligations. (Id. ¶¶ 7, 43.)
15           CDK considers the Master Services Agreement to be highly confidential and
16   proprietary. (Id. ¶ 43.) That document contains information that has economic value to
17   CDK’s competitors in the DMS space as well as other third parties, including new car
18   manufacturers and application providers. (Id.) If CDK’s competitors were to obtain this
19   document, they could use knowledge of the terms and conditions of CDK’s contractual
20   relationship with its dealers to harm CDK’s competitive standing by offering more
21   favorable terms and conditions to CDK’s dealer customers. 1 (Id.) This information is not
22
     1
      Although CDK and Reynolds are co-plaintiffs in this matter, they also are competitors in
23
     the DMS market. Both parties have agreed to treat the documents that are the subject of
24   this Motion to Seal as “Attorneys Eyes Only” until a Stipulated Protective Order can be
     negotiated with Defendants and entered by the Court. As noted infra, that is how the parties
25   have treated these documents in other pending lawsuits in which they both are parties,
26   including an MDL proceeding in the United States District Court for the Northern District
     of Illinois. See In re Dealer Mgmt. Sys. Antitrust Litig., MDL No. 2817.

                                                  -3-
      Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 4 of 10




 1   generally known by others, and CDK consistently has treated the different iterations of its
 2   Master Services Agreement as confidential and proprietary. (Id.) The document is not
 3   publicly available on CDK’s website. (Id.) In other pending litigation involving CDK and
 4   its DMS, CDK has designated prior versions of this document as confidential under
 5   stipulated protective orders. (Id.)
 6          The CDK Third Party Access Agreement
 7          The CDK Third Party Access Agreement forms the contractual relationship between
 8   CDK and third-party vendor partners and sets out their respective rights and obligations.
 9   (Id. ¶ 44.)   This Agreement contains information that CDK considers to be highly
10   confidential and proprietary. (Id.) It contains information that has economic value to
11   CDK’s competitors in the DMS space as well as other third parties, including new car
12   manufacturers and application providers. (Id.) If CDK’s competitors or other third parties
13   were to obtain this Agreement, they could use knowledge of the terms and conditions of
14   CDKs contractual relationship with its vendor partners to harm CDK’s competitive standing
15   by offering more favorable terms and conditions to CDK’s dealer customers and/or third
16   party partners. (Id.). The information in the Agreement is not generally known by others,
17   CDK has consistently treated the Third Party Access Agreement as confidential and
18   proprietary, and the Third Party Access Agreement itself (at Paragraph 10) provides that its
19   terms shall be considered confidential and not subject to disclosure. (Id.) The document is
20   not publicly available on CDK’s website. (Id.)
21          The Reynolds Master Agreement and Reynolds Customer Guide
22          Reynolds licenses its DMS to its dealer customers under a set of terms and conditions
23   that are designed to protect the functional integrity and security of that system; to protect
24   Reynolds’ valuable intellectual property rights; and to meet Reynolds’ contractual
25   obligations to third parties. (Hall Decl. ¶ 15.) Every Reynolds dealer customer that licenses
26   a DMS from Reynolds signs the Reynolds Master Agreement and agrees to the terms of the


                                                  -4-
      Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 5 of 10




 1   Reynolds Customer Guide. (Id.) These two documents, along with certain other documents
 2   identified in the Master Agreement, form the contractual relationship between Reynolds
 3   and its new car dealer customers. (Id. ¶ 48.)
 4          Reynolds considers the Master Agreement and Customer Guide to be highly
 5   confidential and proprietary.    (Id.)   These documents contains information that has
 6   economic value to Reynolds’ competitors in the DMS space as well as other third parties,
 7   including new car manufacturers and application providers. (Id.) If Reynolds’ competitors
 8   were to obtain these documents, they could use knowledge of the terms and conditions of
 9   Reynolds’ contractual relationship with its dealers to harm Reynolds’ competitive standing
10   by offering more favorable terms and conditions to Reynolds’ dealer customers. (Id.). The
11   information in these documents is not generally known by others outside Reynolds and is
12   not readily ascertainable by proper means. (Id. ¶ 49.) Within and without the company,
13   Reynolds consistently has treated the Master Agreement and the Customer Guide as
14   confidential and proprietary. (Id.; see also supra note 1.) These documents are not publicly
15   available on Reynolds’ website, and they each contain legends (on every page) indicating
16   that the documents are “Confidential and Proprietary Information of” Reynolds. (Hall Decl.
17   ¶ 49.) The cover page of the Customer Guide states that it and its contents “may not be
18   reproduced in any form or disclosed in any manner to anyone” other than the dealer and the
19   dealer’s employees without the express permission of Reynolds. (Id.). In other pending
20   litigation involving Reynolds and its DMS, Reynolds has designated these documents as
21   “confidential” or “highly confidential” under stipulated protective orders, and when the
22   documents needed to be filed with the Court, Reynolds has filed them under seal. See In re
23   Dealer Mgmt. Sys. Antitrust Litig., MDL No. 2817 (No. 1:18-cv-00864), Dkt. 253 (Motion
24   for Leave to file Under Seal) (filed July 18, 2018). Finally, Reynolds’ dealer customers
25   have agreed to maintain the confidentiality of these documents. (Hall Decl. ¶ 49.)
26          Unredacted Crutchfield Declaration


                                                 -5-
       Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 6 of 10




 1          The Crutchfield Declaration is filed in support of the motion for preliminary
 2   injunction. In the publicly filed version, Plaintiffs redacted Paragraph 33. That paragraph
 3   describes the persistent and aggressive cyber security attacks that take place against CDK
 4   and other networks in the auto retail environment.         (Crutchfield Decl. ¶ 45.)     The
 5   information is competitively sensitive and confidential, and CDK could suffer harm if the
 6   information were publicly disclosed. (Id.) The information relates to the methods by which
 7   CDK detects cyber attacks and maintains the cyber security of its systems. (Id.) The
 8   information could be used by hackers to attack CDK’s system. (Id.)
 9   II.    PLAINTIFFS HAVE ESTABLISHED COMPELLING REASONS TO FILE
            THESE DOCUMENTS UNDER SEAL
10
            The Court should allow Plaintiffs to file the unredacted Crutchfield Declaration, the
11
     CDK Master Services Agreement, the CDK Third Party Access Agreement, the Reynolds
12
     Master Agreement, and the Reynolds Customer Guide under seal. Plaintiffs agree that
13
     because their Motion for Preliminary Injunction is “more than tangentially related” to the
14
     underlying cause of action, the “compelling reasons” standard applies to this Motion to Seal
15
     (rather than the “good cause” standard traditionally applied to non-dispositive motions).
16
     See Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016)
17
     (clarifying that labels—“dispositive” or “non-dispositive”—do not determine the applicable
18
     standard for sealing court records; “compelling reasons” standard applied with respect to
19
     preliminary injunction motion that was more than tangentially related to merits of the case);
20
     Johnson v. Bank of Am. NA, 2017 WL 9988653, at *1 (D. Ariz. May 30, 2017) (“Chrysler
21
     made clear that where the material [to be sealed] is attached to a motion that is ‘more than
22
     tangentially related to the merits of a case,’ the compelling reasons standard shall continue
23
     to apply”). Plaintiffs must show compelling reasons, supported by specific factual findings,
24
     to overcome the presumption of access to court records. See Kamakana v. City & Cty. of
25
     Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (discussing standard). What constitutes
26


                                                  -6-
         Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 7 of 10




 1   “compelling reasons” is left to the “‘sound discretion of the trial court.’”      See MD
 2   Helicopters Inc. v. United States, 2019 WL 2415285, at *2 (D. Ariz. June 7, 2019) (citation
 3   omitted).
 4           Here, compelling reasons exist for allowing Plaintiffs to file the aforementioned
 5   documents under seal. With respect to the contractual documents between Plaintiffs and
 6   their dealer customers and third parties—CDK Master Services Agreement, CDK Third
 7   Party Access Agreement, Reynolds Master Agreement, Reynolds Customer Guide—
 8   Plaintiffs have demonstrated that the terms of these documents are competitively sensitive
 9   and could be used to disadvantage CDK and Reynolds vis-à-vis their competitors (including
10   one another). (Crutchfield Decl. ¶¶ 43-45; Hall Decl. ¶¶ 48-50). Courts have found
11   compelling reasons to seal to “prevent information from being used ‘as sources of business
12   information that might harm a litigant’s competitive standing.’” 2 DRK Photo v. The
13   McGraw-Hill Cos., 2014 WL 2584816, at *2-3 (D. Ariz. June 10, 2014) (citation omitted)
14   (granting motion to seal confidential business process management documents where
15   movant provided specific facts demonstrating the harm it would suffer from disclosure of
16   the information); see also Burk v. State Farm Fire & Cas. Ins. Co., 2017 WL 11238025, at
17   *2 (granting motion to seal where movant established that “other competing insurance firms
18   will become familiar with how State Farm conducts its business and may attempt to
19   simulate and co-op State Farm’s proprietary practices”); Tohono O’odham Nation v. Ducey,
20   130 F. Supp. 3d 1301, 1320 (D. Ariz. 2015) (granting motion to seal where movant could
21   suffer “competitive harm” if information were revealed); cf. Neely v. Nat’l Cart Co., 2019
22   WL 3543623, at *4 (D. Ariz. Aug. 5, 2019) (finding compelling reasons for sealing portions
23   of deposition transcript that “include information about Wal-Mart’s business dealings”).
24
     2
       Plaintiffs also have established that they take affirmative steps to safeguard the
25   confidentiality of this information. (Crutchfield Decl. ¶¶ 43-44; Hall Decl., ¶ 49.) That
26   factor also supports sealing. See Burk, 2017 WL 11238025, at *2; DRK Photo, 2014 WL
     2584816, at *2-3.

                                                 -7-
       Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 8 of 10




 1          With respect to the unredacted Crutchfield Declaration, CDK has demonstrated that
 2   Paragraph 33 (redacted in the publicly filed version) describes the persistent and aggressive
 3   cyber security attacks that take place against CDK and other networks in the auto retail
 4   environment. (Crutchfield Decl., ¶ 45.) The information is competitively sensitive and
 5   confidential, and CDK could suffer harm if the information were publicly disclosed. (Id.)
 6   Specifically, the information could be used by hackers to attack CDK’s system. (Id.) The
 7   disclosure of technical information that could harm a party is a sufficiently compelling
 8   reason for sealing part of a court record. See Smilovits v. First Solar Inc., 119 F. Supp. 3d
 9   978, 1010 (D. Ariz. 2015) (granting motion to seal “technical information that could result
10   in unwarranted injury to [movant] if disclosed”).
11   III.   CONCLUSION
12          For all of the foregoing reasons, Plaintiffs request that the Court enter an order
13   allowing CDK to file the unredacted Crutchfield Declaration, the CDK Master Services
14   Agreement, and the CDK Third Party Access Agreement under seal and allowing Reynolds
15   to file the Reynolds Master Agreement and the Reynolds Customer Guide under seal. A
16   proposed form of order is lodged herewith.
17          DATED this 23rd day of August, 2019.
18                                             QUARLES & BRADY LLP
                                               Renaissance One
19                                             Two North Central Avenue
                                               Phoenix, AZ 85004-2391
20
                                               By /s/ Brian A. Howie
21                                                Brian A. Howie
                                                  Lauren Elliott Stine
22
                                                   Attorneys for Plaintiffs
23
                                               SHEPPARD, MULLIN, RICHTER &
24                                             HAMPTON LLP
                                               2099 Pennsylvania Ave., NW, Ste. 100
25                                             Washington, DC 20006, 201-747-1900
                                               Thomas J. Dillickrath* (DC 483710)
26                                             TDillickrath@sheppardmullin.com


                                                  -8-
     Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 9 of 10




 1                                    Four Embarcadero Center, 17th Floor
                                      San Francisco, CA 94111, 415-434-9100
 2                                    Amar S. Naik* (CA 307208)
                                      ANaik@sheppardmullin.com
 3                                    Molly C. Lorenzi* (CA 315147)
                                      MLorenzi@sheppardmullin.com
 4
                                      GIBBS & BRUNS LLP
 5                                    1100 Louisiana, Ste. 5300
                                      Houston, TX 77002, 713-650-8805
 6                                    Aundrea K. Gulley* (TX 24034468)
                                      agulley@gibbsbruns.com
 7                                    Denise Drake* (TX 24092358)
                                      DDrake@gibbsbruns.com
 8
                                      Attorneys for The Reynolds and Reynolds
 9                                    Company
10
                                      MAYER BROWN LLP
11                                    71 S. Wacker Drive
                                      Chicago, IL 60606
12                                    312-782-0600
                                      Britt M. Miller** (IL 6256398)
13                                    BMiller@mayerbrown.com
                                      Michael A. Scodro** (IL 6243845)
14                                    MScodro@mayerbrown.com
                                      Brett E. Legner** (IL 6256268)
15                                    BLegner@mayerbrown.com
16
                                      1999 K Street, NW
17                                    Washington, DC 20006
                                      202-263-3000
18                                    Mark W. Ryan** (DC 359098)
                                      mryan@mayerbrown.com
19
                                      Attorneys for CDK Global, LLC
20
                                      *Admitted Pro Hac Vice
21                                    **Pro Hac Vice Forthcoming

22
23
24
25
26


                                        -9-
      Case 2:19-cv-04849-GMS Document 21 Filed 08/23/19 Page 10 of 10




                                 CERTIFICATE OF SERVICE
 1
            I hereby certify that on August 23, 2019, I electronically transmitted the attached
 2
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3
     Notice of Electronic Filing to all counsel identified on the Court-Generated Notice of
 4
     Electronic Filing.
 5
 6                                            /s/ Maria Marotta
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                -10-
